Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on May 16, 2011 (including amendments thereto) with respect to the securities of SMG Indium Resources Ltd.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: May 16, 2011 Raging Capital Fund, LP By: Raging Capital Management, LLC General Partner By: /s/William C. Martin Name: William C. Martin Title: Managing Member Raging Capital Fund (QP), LP By: Raging Capital Management, LLC General Partner By: /s/William C. Martin Name: William C. Martin Title: Managing Member Raging Capital Management, LLC By: /s/William C. Martin Name: William C. Martin Title: Managing Member /s/William C. Martin William C. Martin
